Citation Nr: 0713529	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  04-11 82	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a nervous condition as 
secondary to the service-connected disability of the left 
shoulder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1985 to 
February 1987.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

In June 2005, the Board received additional evidence in 
support of the veteran's appeal along with a VA Form 21-4138 
that asked the RO to consider fibromyalgia radiculopathy and 
arthritis condition as service connected.  This matter is 
referred to the RO for appropriate action. 

With the additional evidence received in June 2005, the 
veteran submitted a signed Form 21-22, indicating that the 
veteran appointed the Puerto Rico Public Advocate for 
Veterans Affairs as his representative, which the Board 
accepted.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The veteran's claim is for secondary service connection.  
Service connection may be granted on a secondary basis for a 
disability that is proximately due to, or the result of, a 
service-connected disability.  38 C.F.R. § 3.310(a) (2006).  
Establishing service connection on a secondary basis requires 
evidence that shows:  (1) a current disability exists; and 
(2) the current disability was either (a) caused by or 
(b) aggravated by, a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

The veteran submitted a March 2001 statement by a physician 
that he is treated for depression not otherwise specified 
(NOS) due to severe chronic pain and physical limitation and 
difficulties in working.  She stated that his depression NOS 
is exacerbated by his severe physical condition and that the 
veteran has difficulties in walking due to a bulging disc at 
L5-S1, severe arthritis, fibromyalgia, degenerative changes 
throughout the spine, shoulders, knees, feet, and 
sternoclavicular joints.  She notes that his low self-esteem 
and hopelessness are due to his severe physical limitation 
and clinical pain.  

A medical examination is provided if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  The 
March 2001 letter from the veteran's physician  does not 
explicitly state that the veteran's service-connected left 
shoulder disability caused the veteran's depression NOS, but 
she included the degenerative changes of the veteran's 
shoulders in the conditions that she said caused his 
depression NOS and she stated that his depression is 
aggravated by his physical condition.  In light of the 
foregoing, a VA compensation and pension (C&P) examination 
specifically designed to elicit an opinion on the 
relationship between the veteran's left shoulder disability 
and any diagnosed mental disorder.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).  

In the August 2001 treatment notes, the examiner indicated 
that the veteran has been receiving Social Security 
disability payments, but there are no records from the Social 
Security Administration (SSA) in the claims file.  If the 
veteran's SSA disability is based on a mental disorder or his 
service-connected left shoulder disability, those records 
should be obtained and be associated with the veteran's 
claims folder.  

In addition, notice that complies with Dingess v. Nicholson, 
19 Vet. App. 473 (2006), has not been provided and the 
veteran has not been invited pursuant to 38 C.F.R. § 3.159(b) 
to provide VA with any evidence in his possession that 
pertains to the claim.  Such notice must be provided.  



Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
action:

1. Send the veteran notice that complies 
with Dingess v. Nicholson, supra, and 
38 C.F.R. § 3.159(b).  

2.  Assist the appellant in obtaining 
evidence by seeking Social Security 
records relating to the veteran's 
disability claim.  Associate any evidence 
obtained with the claims folder.  

3.  Schedule the veteran for an 
appropriate C&P examination.  The claims 
file must be made available to the 
examiner and the examiner's report should 
indicate that it was reviewed.  All 
appropriate tests should be given and the 
results of such tests included in the 
report.  

The examiner should diagnose all mental 
disorders, and for each diagnosis, provide 
an opinion, with complete rationale, (a) 
as to whether the diagnosed mental 
disorder was caused by the veteran's 
service-connected left shoulder 
disability; and (b) whether the diagnosed 
mental disorder was made worse by the 
veteran's service-connected left shoulder 
disability.  In determining the 
relationship between the left shoulder 
disability and any diagnosed mental 
disorder, if it is not possible to isolate 
the effect of the service-connected 
disability apart from the other conditions 
of the veteran that limit function and 
cause pain, state that and explain why it 
is not possible.   

4.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
veteran a supplemental statement of the 
case.  After the veteran has been given an 
opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2006), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

